Citation Nr: 1139506	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  10-38 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral lower extremity nerve disorder, to include as secondary to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral lower extremity nerve disorder, to include as secondary to degenerative disc disease of the lumbar spine.  The Veteran contends that he has numbness and weakness in his lower extremities associated with his degenerative disc disease.

In a statement dated in October 2010 the Veteran reported that he continues to receive treatment for his condition from the VA and indicated that he desired that these records be obtained and considered in the adjudication of his claim.  The Board notes that records regarding the Veteran from the VA dated up to July 2010 have been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AMC should attempt to obtain VA clinical records pertaining to treatment for the Veteran's a bilateral lower extremity nerve disorder that are dated since July 2010.

In June 2009 the Veteran was afforded a VA Compensation and Pension examination in conjunction with an unrelated claim for a higher evaluation for degenerative disc disease of the lumbar spine.  The Veteran reported that he was treated with medication, TENS, local injection and other treatments for his back pain.  The Veteran indicated that he used "Icy Hot" for his back and had been administered epidural injections in the past.  He reported physical therapy and occupational therapy initially but that he had not undergone any recently.

The Veteran reported numbness and leg or foot weakness as well as unsteadiness.  The Veteran indicated that he experienced fatigue, decreased motion, stiffness, weakness, spasms, and pain.  His pain was noted to extend from the low back into the legs and occur when he gets out of a chair and when he stoops.  The pain was described as severe and sharp and to last minutes.  He had the pain one to six days a week.  He reported left leg pain and right leg numbness and weakness.

Physical examination revealed normal muscle tone and no atrophy.  Detailed motor examination revealed full active movement against full resistance in the hips, knees, ankle dorsiflexion, ankle plantarflexion, and great toe extension.  Detailed sensory examination revealed normal sensation in the lower extremities to vibration, pain, light touch, and position.  Detailed reflex examination revealed hyperactive knee jerk and normal ankle jerk and plantar flexion.  The Lasgue's sign was positive on the right.

The examination report was completed in July 2009 and the examiner commented upon an electrodiagnostic examination dated in July 2009.  The examiner reported that the Veteran had right greater than left leg numbness, without findings on neurologic examination and with only minimal findings on electrodiagnostic testing of a long standing and inactive left L5 radiculopathy.  The examiner did not render an opinion regarding the etiology of the Veteran's complaints of lower extremity numbness and pain.

The Board notes that the Veteran is competent to report that he has lower extremity pain and numbness.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board further notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran has competently reported that he has numbness and pain in his lower extremities that radiates from his back.  The Veteran has been diagnosed with and has been awarded service-connected benefits for degenerative disc disease of the lumbar spine.  The Board notes that upon examination in June 2009 the Veteran was noted to have long standing and inactive left L5 radiculopathy and found to have a positive Lasegue's sign on the right.  In addition, after examination in June 2009, the examiner, in the July 2009 examination report did not provide an opinion regarding the etiology of the Veteran's lower extremity neurological disorder.  As such, the Board has no discretion and must remand the claim for the Veteran to be afforded an appropriate VA examination regarding the etiology of his lower extremity neurological complaints.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since July 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any lower extremity nerve disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's reports of lower extremity pain and numbness, and opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any lower extremity nerve disorder, in whole or in part, found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any lower extremity nerve disorder, in whole or in part, found to be present is secondary to or aggravated by the service-connected degenerative disc disease.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



